 

Case 1:20-mj-00105-EPG Documenté6 Filed 09/24/20 Page 1 of 3
a

w \
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

for the

UNITED STATES DISTRICT COURT
Eastern District of California

UNITED STATES OF AMERICA,

 

Vv.
Case No. 1:20-MJ-105 EPG

wee ee NY

STEVE STEWARD,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, Eastern District of Tennessee, Greeneville Division
Place

James H. Quillen United States Courthouse, 220 West Depot Street, Suite 200, Greeneville, TN 37743

 

 

on 11/6/2020 at 12:00 PM in the Clerk’s Office
Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
yy Case 1:20-mj-00105-EPG Document6 Filed 09/24/20 Page 2 of 3
At 1998 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

STEWARD, Steve
1:20-MJ-00105-EPG
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of:
Name of person or organization Teresa Maria Steward

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED: _/s/ Teresa Maria Steward
CUSTODIAN
M (7) The defendant must:
(a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
(b) report in telephonically to the Pretrial Services Agency on the first working day following your release from
custody;

vi (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
without prior approval of PSO; travel restricted to Eastern District of California, and the Eastern District of
Tennessee, unless otherwise approved in advance by PSO;

4 (d) report any contact with law enforcement to your PSO within 24 hours;

v4 (e) cooperate in the collection of a DNA sample;

MI (f) not associate or have any contact with any co-defendants, unless in the presence of counsel or otherwise approved
in advance by the PSO;

My (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control; 7

(h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

(i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

yj Gj) not open any new bank accounts, line of credit, or credit card accounts, unless approved in advance by Pretrial
Services; ,

4 (k) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

v4 (I) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of

release, the following sum of money or designated property: A $5,000 unsecured bond, to be substituted by a
$5,000 secured cash bond within seven days.
Case 1:20-mj-00105-EPG Documenté6 Filed 09/24/20 Page 3 of 3

e

AO 199C (Rev. 09/08- EDCA {Fresno]) Advice of Penalties Page 5 of 3. Pages
ADVICE OF PENALTIES AND SANCTIONS:

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

1 acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. [ am aware of the penalties and sanctions

set forth above.
ben ff

Defendant's Signature

Directions to the United States Marshal

( The defendant is ORDERED released after processing.

Date: 4 | 24/20 oP f ZL

Judicial Officer's Signature

Ely 0. SO Ms aan Vel. Mac ulrate idee,

\) Printed name andtitle =~

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
